Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed February 21, 2022 have been entered. Accordingly, claims 1-20 are currently pending. The Examiner acknowledges the amendments of claims 1, 13, and 17-18. The previous claim objections and 112 rejections have been withdrawn due to applicant’s amendments and cancelled claims. The previous 102 and 103 have been modified due to amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 17 recites the limitation " at least a portion of the base and at least a portion of the cushion member are in an overlying relationship to a ninety decree offset housing of the ninety decree drill assembly " in lines 7-8 (claim 1) and lines 9-11 (Claim 17). It is unclear how there are multiple/different housing of the ninety degree drill assembly since a housing of the ninety degree drill assembly (claim 1, ll. 5 and claim 17, ll. 3) is claimed, how are there different housing since there is only one housing that encompasses the drill assembly, thus rendering the claim indefinite. For examining  purposes, the Examiner is to interpret to be a single housing for the ninety degree drill assembly. 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US Patent No. 4,136,579).
Regarding claim 17, Robinson discloses: a method for installing a removable attachment assembly (Figures 1-6 element 10) to a ninety degree drilling assembly (element 14), comprising the steps of: 
securing a base member (elements 18/20/40) to a housing (element 56/58/60) of the ninety degree drilling assembly with a securement assembly (element 50), wherein: 
the securement assembly is secured to the base member (see col. 2, ll. 57-60); and 
a cushion member (element 54) is secured to the base member such that the cushion member has a surface (outside surface of element 54) which faces in a direction away from a housing of the ninety degree drilling assembly (see figure 4 showing multiple different surfaces of element 54 that faces away from the housing (element 56) of element 14), such that, with the cushion member secured to the base member and the base member secured to the housing, at least a portion of the base and at least a portion of the cushion member are in an overlying relationship to a ninety degree offset housing of the ninety degree drill assembly (see annotated figure below showing portions of the base (Detail A) and portions of the cushion (Detail B) in overlying relationship to the housing of the ninety degree assembly (element 14)).

    PNG
    media_image1.png
    630
    705
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent No. 4,136,579).
Regarding claim 1, Robinson discloses: a removable attachment assembly (Figures 1-6 element 10) for a ninety degree drill assembly (element 14), comprising: 
a base member (elements 18/20); 
a securement assembly (element 40) secured to the base member for releasably securing the base member to a housing (element 56) of the ninety degree drill assembly (see figures 4-6 and col. 3, ll. 6-14); and 
a cushion member (element 54), such that, with the cushion member secured to the base member and the base member secured to the housing, at least a portion of the base and at least a portion of the cushion member are in an overlying relationship to a ninety degree offset housing of the ninety degree drill assembly (see annotated figure below showing portions of the base (Detail A) and portions of the cushion (Detail B) in overlying relationship to the housing of the ninety degree assembly (element 14)).

    PNG
    media_image1.png
    630
    705
    media_image1.png
    Greyscale

However, Robinson does not explicitly discloses that his cushion member is releasably securable to the base member.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson wherein the cushion member is releasably securable to the base member, since separating parts that were once integral involves only routine skill in the art. The motivation for doing so would be to have a removable attachment assembly with a cushion member is releasably securable to the base member in order to allow the user to interchange the parts from one another which allows the user to replace damaged parts instead of having to replace the whole device. (See MPEP 2144.04 (V)(D))
Regarding claim 2, Robinson modified discloses: the removable attachment assembly of claim 1, wherein the base member defines a concave surface (Detail A) which faces in a direction away (Detail B) from the cushion member and which extends in a direction along a length of the base member (see annotated figure below showing a portion of the concave surface (Detail A) facing away (Detail B) from the cushion member (element 54) and extending in a direction along a length of a portion of the base member (element 18/20)).

    PNG
    media_image2.png
    472
    838
    media_image2.png
    Greyscale

Regarding claim 3, Robinson modified discloses: the removable attachment assembly of claim 1, wherein the base member defines a first opening (see Detail A opening that allows element 22 to go through element 20/26) positioned on a first side of the base member (see annotated figure below) and a second opening (see Detail B opening that allows element 22 to go through element 20/26) positioned on an opposing second side of the base member (see annotated figure below).

    PNG
    media_image3.png
    992
    672
    media_image3.png
    Greyscale

Regarding claim 4, Robinson modified discloses: the removable attachment assembly of claim 3, wherein the base member defines a slot  (Detail C) which extends through the base member from the first opening to the second opening such that the slot is accessible from the first opening and from the second opening (see annotated figure below showing the slot (Detail C) extending through a portion of the base (element 20) from the first and second opening (see Details A/B opening that allows element 22 to go through element 20/26), thus being accessible from the openings). 

    PNG
    media_image4.png
    992
    672
    media_image4.png
    Greyscale

Regarding claim 5, Robinson modified discloses: the removable attachment assembly of claim 1, wherein the base member further defines a first wall portion (Detail A) and a second wall portion (Detail B) which are spaced apart from one another (see annotated figure below showing the wall portion spaced from each other), wherein: the first wall portion and the second wall portion each extend in a direction away from the cushion member (see annotated figure below specifically the side view of the device where the figure shows a wall portion extending in a direction away (Detail C) from element 54); and the first wall portion and the second wall portion each extend in a direction along a length of the base member (see annotated figure below).

    PNG
    media_image5.png
    475
    856
    media_image5.png
    Greyscale

Regarding claim 6, Robinson modified discloses: the removable attachment assembly of claim 5, further including a third wall portion (element 26) which connects together the first and second wall portions (see annotated figure above showing a portion of element 26 connecting the first and second wall portions (Detail A/B)).
Regarding claim 7, Robinson modified discloses all the elements as claimed in claim 1 but appears to be silent wherein the third wall portion extends in a curvilinear direction.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Robinson wherein the third wall portion extends in a curvilinear direction, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to have a third wall portion extends in a curvilinear direction in order to have a curved wall portion in order to remove sharp corners that can damage the device or user during operations. (See MPEP 2144.04)
Regarding claim 8, Robinson modified discloses: the removable attachment assembly of claim 1, wherein the securement assembly comprises a first arm member (element 44) and a second arm member (element 46) which extend in a direction away from the cushion member (see annotated figure below showing a portion of elements 44/46 extending in a direction away (Detail C) from the cushion member (element 54)).

    PNG
    media_image5.png
    475
    856
    media_image5.png
    Greyscale

Regarding claim 9, Robinson modified discloses: the removable attachment assembly of claim 8, wherein the first arm member has a first curvilinear configuration (see annotated figure above showing element 44 having a curvilinear configuration) and the second arm member has a second curvilinear configuration (see annotated figure above showing element 46 having a curvilinear configuration).
Regarding claim 10, Robinson modified discloses all the elements as claimed in claims 1 and 8-9 but appears to be silent wherein the removable attachment assembly of claim 9, wherein the first arm member and the second arm member are each constructed of one of a thermoplastic, thermoset or metal material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Robinson wherein the first arm member and the second arm member are each constructed of one of a thermoplastic, thermoset or metal material, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to have the arms constructed of one of the materials in order to be strong and durable thus capable of structurally withstanding forces from a user and/or a drill assembly while the user operates the drill assembly. (See MPEP 2144.07)
Regarding claim 11, Robinson modified discloses: the removable attachment assembly of claim 10, wherein a first free end (Detail A) of the first arm member a second free end (Detail B) of the second arm member are positioned spaced apart a first distance (see annotated figure below showing the ends spaced apart at a first distance).

    PNG
    media_image6.png
    475
    865
    media_image6.png
    Greyscale

Regarding claim 12, Robinson modified discloses: the removable attachment assembly of claim 11, with insertion of the housing between the first arm member and the second arm member, the first free end and second free end are spaced apart a second distance, which is a greater distance than the first distance (see figure 4 and giving that the drill is now in between the arms (elements 44/46), the arms would expand in order to accommodate the size of the drill thus having a second distance greater than the first distance), and the first and second arm members exert a compressive force onto the housing (see col. 2, ll. 53-60 where the prior art states that elements 44/49 are used in order to clamp, thus providing a compressive force onto the housing) providing an interference fit between the housing and the first and second arm members (The applicant is claiming a product-by-process limitation (interference fit) which does not have patentable weight (See MPEP 2113)).
Regarding claim 15, Robinson modified discloses: the removable attachment assembly of claim 1, wherein the cushion member comprises: a first width dimension  of the cushion member and a second width dimension (Detail A) of the cushion member which each extend in a transverse direction relative to a length of the cushion member (see annotated figure below showing the widths (Details A/B) extending in a transverse direction relative to a length of the cushion member) and are spaced apart along the length of the cushion member from one another (see annotated figure below showing the widths (Detail A/B) spaced apart); and a third width dimension (Detail C) of the cushion member extends in the transverse direction relative to the length of the cushion member (see annotated figure below showing the third width (Details C) extending in a transverse direction relative to a length of the cushion member) and is positioned spaced apart from and in between the first width dimension of the cushion member and the second width dimension of the cushion member (see annotated figure below showing the third width (Detail C) spaced apart and in between widths (Detail A/B)).

    PNG
    media_image7.png
    974
    541
    media_image7.png
    Greyscale

However, Robinson appears to be silent wherein the third width dimension is less than each of the first and second width dimensions.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Robinson wherein the third width dimension is less than each of the first and second width dimensions, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to have a plurality of different sizes cushion member dimensions in order to have different points of contact and accommodate different hand sizes, thus enhancing the grip ability of the device. 
Regarding claim 16, Robinson modified discloses all the elements as claimed in claim 1 but appears to be silent wherein the cushion member is constructed of a thermoplastic polyurethane material.
Dineen teaches it was known in the art to have a tool (element 10) having a removable cushion member (see figure 4 element 30) that is constructed of a thermoplastic polyurethane material (the cushion member (element 30) comprises of element 42 which is made of “polyurethane” (see col. 3, ll. 60-67)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Robinson with the teachings of Dineen to provide wherein the cushion member is constructed of a thermoplastic polyurethane material. Doing so provides the user with degrees of comfort during operations as disclosed by Dineen (see col. 3, ll. 59-67 and 4, ll. 1-7).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent No. 4,136,579) in view of May (US Patent No. 6,496,094).
Regarding claim 19, Robinson further discloses utilizing a member (element 50) to extend through a first opening defined on a first side of the base member and through a second opening defined on a second side of the base member (see col 2, ll. 57-60 where the prior art states that element 50 extends between the sections of elements 44/46, thus having an opening form on a multiple sides of the base member) and positioning the member about the housing of the ninety degree drill assembly (see figure 4). However, Robinson discloses a different means of a positioning a member about the housing of the ninety degree drill assembly and does not expressly disclose wherein positioning a zip tie member and positioning the zip tie member about the housing of the ninety degree drill assembly.
May teaches it was known in the art to have an attachment (element 10) wherein positioning a zip tie member (element 12 and see col. 3, ll. 6 where the prior art states a “hose clamp” which is a functional equivalence of a zip tie) and positioning the zip tie member about the housing of the drill assembly (col. 3, ll. 58-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson with the teachings of May to provide wherein positioning a zip tie member and positioning the zip tie member about the housing of the ninety degree drill assembly, since a simple substitution of known element for another to obtain predictable results is n in the art. The resultant combination have the zip tie member of May now in place of the releasable clasp positioned about the housing of the ninety degree drill assembly as taught by Robinson. Doing so provides a simple secure connection between the 
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent No. 4,136,579) in view of Moreau (US Pub. No. 2015/0289633)
Regarding claim 20, Robinson further discloses utilizing a member (element 50) through a first opening defined on a first side of the base member and through a second opening defined on a second side of the base member (see col 2, ll. 57-60 where the prior art states that element 50 extends between the sections of elements 44/46, thus having an opening form on a multiple sides of the base member); and securing the lanyard member to the ninety degree drill assembly (see figure 4).
However, Robinson discloses a different means of a positioning a member about the housing of the ninety degree drill assembly and does not expressly disclose wherein the member is a lanyard member.
 Moreau teaches it was known in the art to have a tool (element 110) having a housing wherein positioning and securing a lanyard member (element 100 and see also paragraph 0037 where the prior art states that element 100 is a “lanyard”) onto the tool (see figure 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson with the teachings of Moreau to provide a lanyard member, since a simple substitution of known element for another to obtain predictable results is known in the art. The resultant combination have the lanyard member of Moreau now in place of the releasable clasp positioned about the housing of the ninety degree drill assembly as taught by Robinson. 

Allowable Subject Matter
Claim 13-14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 13 and 18 recites limitations related to the removable attachment assembly and specifically herein: the base member includes a projection which extends in a direction away from the securement assembly; the projection defines a rim which extends along a perimeter of the projection; a first tab of the projection extends away from the rim on a first side of the projection and a second tab of the projection extends away from the rim on a second opposing side of the projection; and the cushion member defines a first recess within the cushion member for receiving the projection within cushion member and defines a second recess within the first recess for receiving the first tab within second recess and receiving second tab within second recess with positioning the projection within the first recess, wherein with first tab positioned within the second recess and second tab positioned within the second recess, an interference 
The teaching of Robinson discloses removable attachment assembly having a base with projections that extends in a direction away from the securement assembly and an elongated leverage member (element 52) that attaches the cushion member onto the base members. However, the base projection does not define a rim which extends along a perimeter of the projection; a first tab of the projection extends away from the rim on a first side of the projection and a second tab of the projection extends away from the rim on a second opposing side of the projection; and the cushion member defines a first recess within the cushion member for receiving the projection within cushion member and defines a second recess within the first recess for receiving the first tab within second recess and receiving second tab within second recess with positioning the projection within the first recess, wherein with first tab positioned within the second recess and second tab positioned within the second recess, an interference fit is created between the first tab and the second recess and between the second tab and the second recess.

Response to Arguments
Applicant’s arguments filed 02/21/2022 with respect to claims 1 and 17 have been considered, but are moot because the arguments do not apply to the current rejection being used and the newly presented amended limitations have been addressed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/17/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723